DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment, filed 14 January 2019, is acknowledged.  Claims 5-16, 23-42, and 49-72 have been cancelled.  Claim 1 has been amended.  Claims 1-4, 17-22, and 43-48 are pending and under consideration.

Information Disclosure Statement
The information disclosure statements filed 23 January 2019, 25 April 2019, 07 August 2019, 23 January 2020, 03 August 2020, 02 December 2020, and 04 March 2021 have been considered.  Initialed copies of the IDSs accompany this Office Action.  


  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-4, 22, and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites administering the composition “under conditions wherein the length of progression-free survival is increased.  This language is ambiguous, however, because the “conditions” are undefined.  As written, the claim language implies that something other than the administration leads to an increase in the length of progression-free survival.  If the claim language is intended to indicate the result achieved by the administration step, it is suggested that Applicant revise the claim to clarify that it is the administration of the composition that increases the length of progression-free survival in the mammal.  Dependent claims 2-4 do not resolve this ambiguity and so are included in the rejection.  Appropriate correction is required.
Each of claim 22 and claim 48 contains the trademark/trade name ABRAXANE®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an albumin-containing nanoparticle of paclitaxel and, accordingly, the identification/description is indefinite.
Each of claims 22 and 48 are also ambiguous as to whether only the daratumumab complex contains ABAXANE®, or if the MOR202 and SAR650984 
Appropriate correction is required.  



The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-21 and 43-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
A description adequate to satisfy 35 U.S.C. § 112, first paragraph, must “clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc) (citation omitted, alteration in original). “[T]he test for sufficiency is whether the disclosure of the Id. “An adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.” Id. at 149-150. “Sufficient description of a genus instead requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. at 1350.  The Federal Circuit has identified a number of factors to be considered in evaluating the adequacy of disclosures supporting generic claims, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue.” Id. at 1351. 
Scope of the claimed genus
Independent claims 17 and 43 are each drawn to methods in which a composition comprising “albumin-containing nanoparticle/antibody complexes” that have an average diameter “between 0.1 and 0.9m” is administered to treat myeloma, wherein the antibody in the complex in an anti-CD38 antibody.  Claims 17 and 43 are therefore directed to a method of using a genus of albumin-containing nanoparticles that must not only be capable of complexing with a variety of anti-CD38 antibodies but also of treating myeloma.  The only structural limitations placed on the members of the genus of complexes is that they contain some form of albumin complexed to some anti-CD38 antibody and have the recited size limitation.  None of dependent claims 18-21 or 44-47 provide any additional structural or physiochemical information regarding the nature of the “albumin-containing nanoparticle/antibody complex”.  
State of the Relevant Art
Nanoparticles are particles with a diameter that is measured in the nanometer range.  They can take any of a variety of shapes, comprise various materials, and have surfaces that vary in charge and/or other modifications.  Reviewed in Sun et al., Angew. Chem Int Ed. (2014) 53:12320-65 (PTO-892), e.g., Figure 1 .  Nanoparticles prepared from albumin were known in the art.  E.g., reviewed in Elzoghby et al., J. Controlled Release (2012) 157:168-182 (PTO-892).  While albumin-based nanoparticles all include an albumin protein, there are different types of albumin, and these have distinct physiochemical properties.  Id. at  Section 2. Types of Albumin.  Albumin-based nanoparticles can also be prepared in several different ways, each of which results in nanoparticles with distinct properties.  Id. at Section 3.1. Preparation techniques.  One particular preparation technology is “nab-technology” and it is used in the production of nab-paclitaxel, aka ABRAXANE®.  Id. at 3.1.5 Nanoparticle albumin-bound technology (nab-technology); see also the drug label for ABRAXANE® for Injectable Suspension (1/23/19 IDS).  Thus, the albumin-bound paclitaxel nanoparticle ABRAXANE® is a particular nanoparticle, comprised of human serum albumin and containing encapsulated paclitaxel, prepared using a particular method so that the albumin-based nanoparticles have an average approximate diameter of 130 nm.  Id.   As the review discusses, human serum albumin, which is used in nab-paclitaxel/ABRAXANE® has an extraordinary ligand binding capacity, and can bind multiple types of drugs via different sites.  Id. at 3.2 Drug Loading.  Albumin-based nanoparticles may be further modified via conjugation of ligands to their surface via formation of a covalent bond, or ligands can be added to the surface via surface coating or electrostatic adsorption.  Id. at 5. Surface-modified albumin nanoparticles.  When an antibody is attached to the surface, it is Id. at 5.9. Monoclonal antibodies.  Accordingly, the art recognized that albumin-based nanoparticles varied in their properties depending not only upon the material used (ovalbumin versus human serum albumin), but the method of preparing the nanoparticle (size, surface characteristics), and which, if any, drugs such as paclitaxel were incorporated into the nanoparticle.
Summary of Species disclosed in the original specification 
The specification describes nanoparticles of a single class—ABRAXANE® (i.e., nab-paclitaxel) nanoparticles.  While the examples in the specification are prophetic, Applicant has shown elsewhere that various antibodies can be complexed with ABRAXANE® to form nanoparticle complex compositions that are from about 130-800 nm with an average size of 160 nm.  E.g., US10618969 (IDS).  But all of those nanoparticles comprise the same core structure.  The albumin is human serum albumin with paclitaxel incorporated using a specific process to produce nab-paclitaxel nanoparticles that not only have specific properties before complexation with the antibody, but are of a particular size due to the method of manufacture of the albumin-bound paclitaxel.  Nab-paclitaxel also has its own therapeutic effect in treating myeloma.  
Are the disclosed species representative of the claimed genus?
MPEP § 2163 states that a “representative number of species” means that the species that are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
m (i.e., 100-900 nm).  The specification discloses a single form of nanoparticles that can be complexed with antibodies to form nanoparticle/antibody complexes in this size range, and that is the albumin-containing nanoparticle ABRAXANE®.  Accordingly, all the species that are adequately described are highly structurally similar.  But as discussed above, “albumin-containing nanoparticle” can vary not only in the type of albumin used, but the size and functional characteristics of the albumin-containing nanoparticles, depending upon the production method and whether another drug/agent is encapsulated or conjugated/coated on the surface.  Therefore, the disclosure of a single, particular type of “albumin-containing nanoparticle” that contains encapsulated paclitaxel, is of a particular size, and has particular characteristics based on its method of manufacture cannot be considered to constitute representative species of “albumin-containing nanoparticle” that could be complexed with anti-CD38 antibodies to be used in methods of treating myeloma. 
Identifying characteristics and structure/function correlation
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  

Given the lack of shared structural properties, the limited number of species described, and the fact that the species that were described cannot be considered representative of the broad genus, Applicant was not in possession of the invention as claimed.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 43-48 are rejected under 35 U.S.C. 103 as being unpatentable over WO2012/154861 to Markovic & Nevala (“Markovic;” available as a reference under 35 U.S.C. 102(a)(1); IDS) in view of WO2012/088388 to Fonseca et al., (“Fonseca;” IDS) and US2010/0092489 to Van de Winkel et al. (“Van de Winkel; IDS).
Markovic
Markovic teaches using albumin-containing nanoparticles, in particular ABRAXANE®, which is a nanoparticle formulation comprising human albumin and paclitaxel, and an antibody, to treat cancer.  See entire document, e.g., “Summary" at page 2 and “claim” 17.  While Markovic focuses on the use of complexes comprising bevacizumab for treating melanoma, Markovic makes clear that the methods and materials can be applied to any type of cancer.  E.g., page 9, lines 1-12, “claim” 17.  In addition, Markovic contemplates using any of several different antibodies to form a macromolecular complex with the ABRAXANE nanoparticles, including the anti-VEGF antibody bevacizumab, the anti-HER2 antibody trastuzumab, or the anti-CD20 antibody rituxan.  E.g., page 11, lines 12-14.
According to Markovic, the antibody targets the ABRAXANE nanoparticle containing the chemotherapeutic paclitaxel to the tumor to enhance the anti-tumor cell effect.  E.g., page 2, line 25 to page 3, line 4; page 21, line 29 to page 22, line 12.  Markovic teaches that the 
In Example 1, pages 17-19, Markovic provides a detailed method for preparing antibody-ABRAXANE complexes.  In Example 6 on pages 21-22, Markovic teaches applying the method to form complexes with additional antibodies.  The average diameter of the ABRAXANE nanoparticles that are incorporated into the complexes are from about 0.1-0.3 m, as shown in, e.g., Figure 20 (note that the nanoparticles (ABX) are the curve farthest to the left while the other curves show the size of complexes of the nanoparticles incubated in various concentrations of antibody.)  
Regarding claim 43, while Markovic teaches at various locations in the specification that the complexes used for treating a tumor should be between 1 and 50 microns, e.g., page 10, lines 9-12, page 11, lines 1-5, Markovic does not require all of the nanoparticle complexes to be so large.  As shown in the examples and particularly Figures 17 and 20, many of the preparations formed can have nanoparticle/antibody complexes that are less than 1 micron in diameter.   And Markovic teaches that so long as at least 60% of the complexes have a diameter between 5 and 50 micron, the complexes can be used for treating.  Claim 43 requires only that “at least 5 percent of said complexes” have an average diameter of between 0.1 and 0.9 microns.  
According to Markovic, an effective amount of the ABRAXANE (containing albumin and paclitaxel) can be from about 50-150 mg/m2.  E.g., page 15, lines 4-5.  Markovic also teaches that an effective amount of the antibody is typically form about 5 mg/kg to about 20 mg/kg.  E.g., page 15, lines 5-7.  The composition may further comprise pharmaceutically acceptable 
The patient to be treated with the nanoparticle complexes is a human.  E.g., "claims” 17 and 18 on page 25 and "claims” 43 and 44 on pages 27-28.

Markovic does not teach preparing nanoparticle/anti-CD38 antibody complexes or methods of treating myeloma, as required by independent claims 1 and 43, or that the anti-CD38 antibody is daratumumab, MOR202, or SAR650984, as required by claims 4 and 48. 

Fonseca
Fonseca teaches methods of treating multiple myeloma by administering albumin-bound paclitaxel.  See entire document, e.g., Abstract and "claims."  In one embodiment, the albumin-bound paclitaxel is the nanoparticle formulation ABRAXANE® e.g., Abstract, Summary at page 1.  Fonseca teaches that a patient with multiple myeloma treated with ABRAXANE did not progress; i.e., that ABRAXANE increase the length of progression-free survival.  See Example 1 on page 5.  In general, the effective amount of albumin-bound paclitaxel is between about 50-330 mg/m2, administered intravenously  E.g., page 4, lines 18-29.

Van de Winkel 
Van de Winkel teaches methods of treating CD38-expressing cancers using a combination therapy comprising an anti-CD38 antibody, a corticosteroid, and a non-corticosteroid chemotherapy agent.  See entire document, e.g., Abstract.  In one embodiment, the antibody and the chemotherapeutic are linked to form a single composition.  E.g., [0342]-
In one embodiment, the CD38-expressing cancer is multiple myeloma.  E.g., [0398].  But Van de Winkel also teaches treating myeloma more generally at [0397], along with treatment of multiple other cancers that express CD38. 
Dosages of anti-CD38 antibody are from 5-20 mg/kg.  E.g., [0406].
The anti-CD38 “mab 005” of Van de Winkel is the antibody that was assigned the International Non-proprietary Names (INN) “daratumumab.”

In view of the teachings of Markovic that any antibody could be linked to the nanoparticle composition, ABRAXANE, which is a nanoparticle comprising albumin-bound paclitaxel (i.e. albumin-bound paclitaxel, or nab-paclitaxel), and that the antibody could then enhance deliver of the ABRAXANE to a tumor cell expressing the target antigen of the antibody, the ordinary artisan before the effective filing date of the claimed invention would have found it obvious to prepare a composition comprising an anti-CD38 antibody complexed to ABRAXANE® for use in treating CD38-expressing cancers, including multiple myeloma and other myelomas such as light chain myeloma or non-secretory myeloma.  Fonseca teaches that multiple myeloma was known in the art before the effective filing date of the claimed invention to benefit from therapy with ABRAXANE.  Van de Winkle teaches that, prior to the effective filing date of the claimed invention, anti-CD38 antibodies, including the antibody that would be named “daratumumab” were known in the art for targeting a linked chemotherapeutic agent to a CD38-expressing tumor and that such tumors included myelomas in general and multiple myeloma in particular.
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) and discussed in M.P.E.P. § 2143.  For these reasons, the invention as a whole would have been prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.  



Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-4 and 43-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, and 6 of U.S. Patent No. 9,427,477 (IDS) in view of WO2012/088388 to Fonseca et al., (“Fonseca;” IDS) and US2010/0092489 to Van de Winkel et al. (“Van de Winkel; IDS). 
Although the claims at issue are not identical, they are not patentably distinct from each.  The ‘477 recites methods of treating cancer by administering a complex of albumin-bound paclitaxel and the anti-VEGF antibody bevacizumab.  The claims of the ‘477 recite a different antibody and do not specify what type of cancer is treated or that the antibody used 



Claims 1-4, 17-22, and 43-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,213,513 (PTO-892). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to methods of treating myeloma using compositions comprising nanoparticles that are species of nanoparticles as recited in the instant claims.  And while the patented claims do not recite treating multiple myeloma, light chain myeloma, or non-secretory myeloma as recited in the dependent claims, treatment of these subtypes of myeloma would have been obvious in view of a teaching of treating myeloma generally and the specification of the ‘513 makes clear that these species are used to support the genus of myeloma as broadly recited in the claims.  
Therefore, the claims are not patentably distinct.  




Claims 1-4, 17-22, and 43-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, and 6 of U.S. Patent No. 10,618,969 (IDS) in view of WO2012/088388 to Fonseca et al., (“Fonseca;” IDS) and US2010/0092489 to Van de Winkel et al. (“Van de Winkel; IDS). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to lyophilized nanoparticles with an average diameter of less than 1 micron, the nanoparticles comprising paclitaxel and an anti-CD38 antibody.  The patented claims do not recite methods of treating myeloma as recited in the instant claims, but for the reasons discussed supra in the rejection under 35 U.S.C. 103, treating myeloma would have been an obvious use of the claimed lyophilized nanoparticles with a complexed anti-CD38 antibody, such as daratumumab.  And while the patented claims do not recite treating light chain myeloma or non-secretory myeloma as recited in the dependent claims, treatment of these subtypes of myeloma would have been obvious in view of a teaching of treating myeloma generally.  
Therefore, the claims are not patentably distinct.  



Claims 1-4, 17-22, and 43-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-24, and 26 of copending application no. 15/430,411 (pub’d as US20170232102 (IDS)). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to unit dose compositions for use in methods of treating myeloma, including multiple myeloma (e.g., claim 9) using compositions comprising nanoparticles that have an average diameter of less than 1 micron that contain albumin and paclitaxel and that are complexed with an anti-CD38 antibody as one alternative.  Dependent claim 2 makes clear that the anti-CD38 antibody can be daratumumab, MOR202, or SAR650984.  And while the patented claims do not recite treating light chain myeloma or non-secretory myeloma as recited in the dependent claims, treatment of these subtypes of myeloma would have been obvious in view of a teaching of treating myeloma generally.  Therefore, the claims are not patentably distinct.  
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.



Allowable Subject Matter 
No claim is allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri generally 7:30-6:00 (with midday flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA H ROARK/Primary Examiner, Art Unit 1643